Title: To Thomas Jefferson from William Constable, 7 April 1781
From: Constable, William
To: Jefferson, Thomas



Sir
Camp near Scotts 7th April 1781

I am honor’d with yours in Council of the 30 Ultimo relative to the releif of the Militia, which I sincerely wish was arrived, as it will be impossible to detain these in the field above a few days longer with our outmost endeavours; they already begin to be much dissatisfied, and desertion prevails apace.
A number of the Enemy’s transports sailed yesterday and the day before, ’tis said they are gone for N: Yk: to take on board a further reinforcement to be commanded by Sr. Henry Clinton in Person. They are indefatigable in strengthening and augmenting their Works at Portsmo., and from every information I can gain their intention is to make it a place of Arms and transferr the seat of War to this State. This will be delivered by Lt. Armstead of Nelson’s D’goons, who goes up to sollicit a supply of Cloathing and Necessaries for the Corps, which they are in the outmost want of. Notwithstanding they were ordered in by General Green from the Southward to refitt, they have never as yett received any Boots or Breeches, and altho’ very unfitt to take the field, they have been doing very severe duty with the outmost chearfulness. General Muhlenberg’s indisposition prevents him from writing.
I have the Honor to be (by his Comd) your Excys. most Obedt. Servt

Wm. ConstableA D C

